Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 should depend from claim 8 instead of claim 1 because “the color set calculator” in line 2 appears to refer to “a color set calculator” in claim 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (US 2019/0014884).
As to claim 1, Fu discloses a system to generate a prediction model for makeup color matching, the system comprising: 
 	a data storage device to store a plurality of color sets comprising a skin color set (fig. 9, item 4020a, para. 0204, e.g., the system 4000 generates face images without makeup 4020a), a makeup color 
a modeling engine (fig. 9, item 4035, para. 0205) coupled to the data storage device, the modeling engine configured to:  
 		generate a prediction model to model generation of the target color set based on inputs from the skin color set and the makeup color set (fig. 9, item 4035, 4040, para. 0204, 0205); and 
 		generate an output color set according to the prediction model based on the inputs from the skin color set and the makeup color set (para. 0207, e.g. a makeup recommender 7020 from the trained system and models such as trained models 4040).
	As to claim 2, Fu discloses the system of claim 1, wherein the data storage device is further configured to store skin color data representative of a skin color of a subject as the skin color set (para. 0104, 0219).
	As to claim 3, Fu discloses the system of claim 1, wherein the data storage device is further configured to store makeup color data representative of a standardized makeup application as the makeup color set (fig. 9, items 5000d, 4045, figs. 10A-D, para. 0206).
	As to claim 4, Fu discloses the system of claim 1, wherein the data storage device is further configured to store target color data representative of a makeup application on the subject as the target color set (para. 0207, e.g. the make-up recommendation 7050 can be derived from a makeup recommender 7020 from the trained system and models such as trained models 4040, although a separate trained model may be created solely for use with a recommendation system. Product matching 7030 can also be used using a makeup product database, which may be the same or different from the makeup database 7045).
	As to claim 5, Fu discloses the system of claim 1, wherein the modeling engine is further configured to generate the prediction model in a training mode based on minimizing a color distance 
	As to claim 6, Fu discloses the system of claim 1, wherein the modeling engine is further configured to generate the prediction model in a training mode based on minimizing a color distance factor between corresponding datasets from the output color set and a reference color set (para. 0203-0205, e.g., the deep learning training inherently minimizes a color distance factor between corresponding datasets from the output color set and a reference color set).
	As to claim 7, Fu discloses the system of claim 1, wherein the modeling engine is further configured to utilize the prediction model in an operating mode to generate the output color set based on the inputs from the skin color set and the makeup color set (para. 0207, e.g. the make-up recommendation 7050 can be derived from a makeup recommender 7020 from the trained system and models such as trained models 4040, although a separate trained model may be created solely for use with a recommendation system. Product matching 7030 can also be used using a makeup product database, which may be the same or different from the makeup database 7045).
	As to claim 8, Fu discloses the system of claim 1, further comprising a color set calculator coupled to the data storage device, the color set calculator to concatenate a plurality of color data sets together as input into the prediction model (fig. 9, para. 0204, e.g., the deep learning model training system 4000 inherently includes the color set calculator to concatenate a plurality of color data sets together as input into the prediction model).
	As to claim 9, Fu discloses the system of claim 1, further comprising a color space converter coupled to the color set calculator, the color space converter configured to convert color data sets from a first color space to a second color space (para. 0098, 0101, 0203).

 	As to claims 12-18, these claims recite features similar to features recited in claims 1-9.  Therefore, they are rejected for reasons similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2019/0014884) in view of Jang (US 2015/0145884).

Jang teaches displaying a synthesized visual representation of the output color set applied to skin pixels of a subject use (para. 0070-0072, 0078)
	It would have been obvious to one of ordinary skill in the art to incorporate Jang’s teaching into Fu in order to enable displaying a face image with a makeup style.
	As to claim 11, the combination of Fu and Jang discloses displaying the synthesized visual representation of the output color set to replace skin pixels of the skin color set within a visual framework inclusive of the subject user (Jang, para. 0070-0072, 0078).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668